UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8299


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANIEL WOODS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:05-cr-00025-JPB-JES-1; 3:07-cv-00155-
JPB-JES)


Submitted:    June 24, 2009                  Decided:   July 7, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Woods, Appellant Pro Se.       Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel      Woods    seeks         to     appeal       the     district      court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2009) motion as

untimely.       Woods also seeks to appeal the district court’s order

denying     his       subsequent        Fed.       R.     Civ.       P.     59(e)    motion     for

reconsideration.          The orders are not appealable unless a circuit

justice    or     judge    issues       a    certificate          of      appealability.            28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent     “a     substantial            showing       of    the    denial     of    a

constitutional         right.”          28     U.S.C.          § 2253(c)(2)         (2006).         A

prisoner        satisfies        this        standard           by        demonstrating        that

reasonable        jurists       would       find        that     any      assessment      of    the

constitutional         claims     by    the      district         court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Woods has

not made the requisite showing.                          Accordingly, we deny Woods’s

motion    for     a    certificate          of     appealability             and    dismiss     the

appeal.       We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented          in     the   materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3